DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final rejection on the merits of this application. Claims 25-42, 44, and 56 are rejected and currently pending, as discussed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: “processing 112” in [0162] should be amended to “processing engine 112”, per the rest of the Specification.
Appropriate correction is required.


Claim Objections
Claims 28 is objected to because of the following informalities: “wherein the current travelling state including at least one of…” should be amended to “wherein the current travelling state includes at least one of…” or similar.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 25-42, and 44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding Independent Claim 25:
Step 1: Claim 25 is a system claim that recites a storage device and a processor that in combination perform the steps of obtaining a start location and a destination, determining a navigation path, determining at least one broadcast point and navigation broadcast information, and transmitting the navigation broadcast information.
Step 2A Prong 1: Claim 25 recites the steps of determining and determining. These steps recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: Claim 25 recites the combination of a storage device and a processor, along with the additional steps of obtaining and transmitting. The storage device and the processor are recited as generic hardware to perform the abstract idea. These limitations are no more than mere generic computer components necessary to perform the abstract idea. The additional steps of obtaining and transmitting are recited as insignificant extra solution activity, as they are no more than mere necessary data gathering and outputting needed to perform the abstract idea. Accordingly, these additional limitations do not integrate the abstract idea into a practical application as they do not provide any meaningful limitations on practicing the abstract idea. 
Step 2B: Claim 25 does not contain any limitations, when viewed individually and as a whole, that integrate the abstract idea into a practical application. The same analysis applies here as discussed above in Step 2A Prong 2. Therefore, independent Claim 25 is ineligible.
Regarding Dependent Claims 26-34:
Step 1: Claims 26-34 depend from Claim 25 and include the additional limitations of placing distance reminder information or velocity reminder information (Claim 27), determining based on positioning information (Claim 29), determining reference information (Claim 30), determining the at least one broadcast point and the navigation broadcast information (Claim 30), providing navigation broadcast service (Claim 33), obtaining at least one recommendation (Claim 34), and transmitting the recommendation (Claim 34). Thus, the claims are directed to a statutory category.
Step 2A Prong 1: Claims 26-34 depend from Claim 25 and include the additional limitations of determining, determining, and determining. These limitations recite an subtract idea which is directed to a mental process.
Step 2A Prong 2: Claims 26-34 include the additional limitations of placing, providing, obtaining, and transmitting. These limitations are recited as insignificant extra solution activity, as they are no more than mere necessary data gathering and outputting needed to perform the abstract idea. Accordingly, these additional limitations do not integrate the abstract idea into a practical application as they do not provide any meaningful limitations on practicing the abstract idea. 
Step 2B: Claims 26-24 do not contain any limitations, when viewed individually and as a whole, that integrate the abstract idea into a practical application. The same analysis applies here as discussed above in Step 2A Prong 2. Therefore, Claims 25-24 are ineligible.

Regarding Independent Claim 35:
Step 1: Claim 35 is a method claim that recites a computing device having at least one processor, at least one storage medium, and a communication platform that in combination perform the steps of obtaining a start location and a destination, determining a navigation path, determining at least one broadcast point and navigation broadcast information, and transmitting the navigation broadcast information.
Step 2A Prong 1: Claim 35 recites the steps of determining and determining. These steps recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: Claim 35 recites the combination of a computing device having at least one processor, at least one storage medium, and a communication platform, along with the additional steps of obtaining and transmitting. The computing device having at least one processor, at least one storage medium, and a communication platform are recited as generic hardware to perform the abstract idea. These limitations are no more than mere generic computer components necessary to perform the abstract idea. The additional steps of obtaining and transmitting are recited as insignificant extra solution activity, as they are no more than mere necessary data gathering and outputting needed to perform the abstract idea. Accordingly, these additional limitations do not integrate the abstract idea into a practical application as they do not provide any meaningful limitations on practicing the abstract idea. 
Step 2B: Claim 35 does not contain any limitations, when viewed individually and as a whole, that integrate the abstract idea into a practical application. The same analysis applies here as discussed above in Step 2A Prong 2. Therefore, independent Claim 35 is ineligible.
Regarding Dependent Claims 36-42 and 44:
Step 1: Claims 36-42 and 44 depend from Claim 35 and include the additional limitations of placing distance reminder information or velocity reminder information (Claim 37), determining based on positioning information (Claim 39), determining reference information (Claim 40), determining the at least one broadcast point and the navigation broadcast information (Claim 40), obtaining at least one recommendation (Claim 44), and transmitting the recommendation (Claim 44). Thus, the claims are directed to a statutory category.
Step 2A Prong 1: Claims 36-42 and 44 depend from Claim 35 and include the additional limitations of determining, determining, and determining. These limitations recite an subtract idea which is directed to a mental process.
Step 2A Prong 2: Claims 26-34 include the additional limitations of placing, obtaining, and transmitting. These limitations are recited as insignificant extra solution activity, as they are no more than mere necessary data gathering and outputting needed to perform the abstract idea. Accordingly, these additional limitations do not integrate the abstract idea into a practical application as they do not provide any meaningful limitations on practicing the abstract idea. 
Step 2B: Claims 36-42 and 44 do not contain any limitations, when viewed individually and as a whole, that integrate the abstract idea into a practical application. The same analysis applies here as discussed above in Step 2A Prong 2. Therefore, Claims 35-42 and 44 are ineligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-29, 31-33, 35-39, 41-42, and 46 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 20030229444 A1, filed 06/03/2003, hereinafter “Bullock”.

Regarding Independent Claim 25, Bullock teaches:
A system for providing navigation services, comprising: (see at least figure 2, service center 24)
a storage device to store a set of instructions; (see at least figure 2, databases/storage devices 50, 54, and 48, and see at least figure 4A, instructions for the service center 204-216)
and a processor, communicatively coupled to the storage device, to execute the set of instructions to: (see at least figure 2, computer 44 of service center 24)
obtain, from a terminal device, a start location and a destination of a navigation request; (see at least [0062] and figure 4A, steps 202-204, wherein service center 24 obtains a starting point and a destination point of a navigation request from navigation unit 22 (terminal device))
determine, based on the start location and the destination, a navigation path; (see at least [0062] and figure 4A, step 206, wherein a route, or navigation path, is selected, or determined, based on the start location and destination)
determine, based on the navigation path, at least one broadcast point and navigation broadcast information associated with each of the at least one broadcast point; (see at least [0063]-[0064], figure 3, and figure 4A, steps 210-212, wherein broadcast points (instruction points, where navigation instructions are broadcast, and warning points, which are warnings of upcoming navigation instructions) are determined for the maneuvers present in the navigation path, and additional navigation data (navigation broadcast information) is generated for each broadcast point)
and transmit the navigation broadcast information to the terminal device to cause the terminal device to provide a navigation broadcast service to a subject. (see at least [0067] and figures 4A, steps 216-218, wherein the navigation broadcast information for each broadcast point is transmitted to navigation unit 22 (terminal device), and see at least [0033], wherein navigation unit 22 uses the transmitted information to provide navigation service to a user of the device)

Regarding Dependent Claim 26, Bullock teaches all of the limitations of Claim 25 as discussed above, and Bullock additionally teaches:
The system of claim 25, wherein the navigation broadcast information comprises at least one placeholder to be replaced by reminder information. (see at least [0020] and [0045], wherein the navigation broadcast information comprises token numbers, which are placeholders for the reminder information regarding maneuvers to be taken by the vehicle)

Regarding Dependent Claim 27, Bullock teaches all of the limitations of Claim 26 as discussed above, and Bullock additionally teaches:
The system of claim 26, wherein the navigation broadcast service is provided by placing distance reminder information or velocity reminder information in the at least one placeholder based on a current travelling state of the subject. (see at least [0051], wherein the navigation broadcast service is provided by replacing the token numbers, or placeholders, with distance reminder information (“Prepare to turn right in {500 meters}”), based on the user approaching the broadcast point, or the current travelling state of the user)

Regarding Dependent Claim 28, Bullock teaches all of the limitations of Claim 27 as discussed above, and Bullock additionally teaches:
The system of claim 27, wherein the current travelling state including at least one of a current location of the subject or a current velocity of the subject. (see at least [0078], wherein the current travelling state of the subject is determined based on the current location of the subject)

Regarding Dependent Claim 29, Bullock teaches all of the limitations of Claim 27 as discussed above, and Bullock additionally teaches:
The system of claim 27, wherein the current travelling state of the subject is determined based on positioning information. (see at least [0035], wherein the current location of the vehicle used to determine the current travelling state of the vehicle is determined based on GPS positioning)

Regarding Dependent Claim 31, Bullock teaches all of the limitations of Claim 25 as discussed above, and Bullock additionally teaches:
The system of claim 25, wherein the navigation broadcast information comprises at least one of a valid broadcast distance or a broadcast attribute. (see at least [0020], wherein the navigation broadcast information determined for each broadcast point includes specific words or phrases, types of maneuvers associated with the broadcast, or a graphic representation of the maneuver associated with the broadcast (broadcast attribute), and see at least [0049], wherein the broadcast also includes the distance the broadcast is made from the actual maneuver point, or valid broadcast distance)

Regarding Dependent Claim 32, Bullock teaches all of the limitations of Claim 25 as discussed above, and Bullock additionally teaches:
The system of claim 25, wherein the at least one broadcast point comprises an intersection, a turning point, an on-ramp point, or an off-ramp point. (see at least [0044], wherein the broadcast point represents points along the route where a maneuver must be taken by the user to properly progress along the route, and see at least [0046], wherein the maneuver includes exiting a roundabout or expressway (off-ramp point), and see at least [0051], wherein the maneuver includes turning right or left (turning point), and see at least [0057], wherein the maneuver points include intersections)

Regarding Dependent Claim 33, Bullock teaches all of the limitations of Claim 25 as discussed above, and Bullock additionally teaches:
The system of claim 25, wherein the navigation broadcast service is provided in at least one of a voice broadcast mode or a text broadcast mode. (see at least [0048], wherein the broadcast is outputted to a user of the terminal device in either voice or text form)

Regarding Independent Claim 35, Bullock teaches:
A method implemented on a computing device having at least one processor, at least one storage medium, and a communication platform connected to a network, (see at least figure 2, computer 44 of service center 24, and see at least figure 2, databases/storage devices 50, 54, and 48, and see at least figure 4A, instructions for the service center 204-216, and see at least [0042], communication platform 52 within service center 24 connected to network 34)
the method comprising: (see at least figures 4A-4B)
obtaining, from a terminal device, a start location and a destination of a navigation request; (see at least [0062] and figure 4A, steps 202-204, wherein service center 24 obtains a starting point and a destination point of a navigation request from navigation unit 22 (terminal device))
determining, based on the start location and the destination, a navigation path; (see at least [0062] and figure 4A, step 206, wherein a route, or navigation path, is selected, or determined, based on the start location and destination)
determining, based on the navigation path, at least one broadcast point and navigation broadcast information associated with each of the at least one broadcast point; (see at least [0063]-[0064], figure 3, and figure 4A, steps 210-212, wherein broadcast points (instruction points, where navigation instructions are broadcast, and warning points, which are warnings of upcoming navigation instructions) are determined for the maneuvers present in the navigation path, and additional navigation data (navigation broadcast information) is generated for each broadcast point)
and transmitting the navigation broadcast information to the terminal device to cause the terminal device to provide a navigation broadcast service to a subject. (see at least [0067] and figures 4A, steps 216-218, wherein the navigation broadcast information for each broadcast point is transmitted to navigation unit 22 (terminal device), and see at least [0033], wherein navigation unit 22 uses the transmitted information to provide navigation service to a user of the device)

Regarding Dependent Claim 36, Bullock teaches all of the limitations of Claim 35 as discussed above, and Bullock additionally teaches:
The method of claim 35, wherein the navigation broadcast information comprises at least one placeholder to be replaced by reminder information. (see at least [0020] and [0045], wherein the navigation broadcast information comprises token numbers, which are placeholders for the reminder information regarding maneuvers to be taken by the vehicle)

Regarding Dependent Claim 37, Bullock teaches all of the limitations of Claim 36 as discussed above, and Bullock additionally teaches:
The method of claim 36, wherein the navigation broadcast service is provided by placing distance reminder information or velocity reminder information in the at least one placeholder based on a current travelling state of the subject. (see at least [0051], wherein the navigation broadcast service is provided by replacing the token numbers, or placeholders, with distance reminder information (“Prepare to turn right in {500 meters}”), based on the user approaching the broadcast point, or the current travelling state of the user)

Regarding Dependent Claim 38, Bullock teaches all of the limitations of Claim 37 as discussed above, and Bullock additionally teaches:
The method of claim 37, wherein the current travelling state includes at least one of a current location of the subject or a current velocity of the subject. (see at least [0078], wherein the current travelling state of the subject is determined based on the current location of the subject)

Regarding Dependent Claim 39, Bullock teaches all of the limitations of Claim 37 as discussed above, and Bullock additionally teaches:
The method of claim 37, wherein the current travelling state of the subject is determined based on positioning information. (see at least [0035], wherein the current location of the vehicle used to determine the current travelling state of the vehicle is determined based on GPS positioning)

Regarding Dependent Claim 41, Bullock teaches all of the limitations of Claim 35 as discussed above, and Bullock additionally teaches:
The method of claim 35, wherein the navigation broadcast information comprises at least one of a valid broadcast distance or a broadcast attribute. (see at least [0020], wherein the navigation broadcast information determined for each broadcast point includes specific words or phrases, types of maneuvers associated with the broadcast, or a graphic representation of the maneuver associated with the broadcast (broadcast attribute), and see at least [0049], wherein the broadcast also includes the distance the broadcast is made from the actual maneuver point, or valid broadcast distance)

Regarding Dependent Claim 42, Bullock teaches all of the limitations of Claim 35 as discussed above, and Bullock additionally teaches:
The method of Claim 35, wherein the at least one broadcast point comprises an intersection, a turning point, an on-ramp point, or an off-ramp point. (see at least [0044], wherein the broadcast point represents points along the route where a maneuver must be taken by the user to properly progress along the route, and see at least [0046], wherein the maneuver includes exiting a roundabout or expressway (off-ramp point), and see at least [0051], wherein the maneuver includes turning right or left (turning point), and see at least [0057], wherein the maneuver points include intersections)

Regarding Independent Claim 56, Bullock teaches:
A method implemented on a computing device including at least one processor, at least one storage medium, and a communication platform connected to a network, (see at least [0074] figure 5, navigation unit 22 comprising a microcomputer (processor), a memory (storage medium), and a wireless communication device (communication platform) connected to a network)
the method comprising: (see at least figures 4A-4B)
obtaining a start location and a destination of a navigation request; (see at least [0076], wherein the computing device obtains a start location and a destination point of a navigation request via voice input)
transmitting the start location and the destination to a server; (see at least [0062] and figure 4A, step 202, wherein the start location and the destination are transmitted to the server of the service center)
obtaining at least one broadcast point and navigation broadcast information associated with each of the at least one broadcast point, (see at least [0067], wherein broadcast points and their associated navigation broadcast information are received by the computing device)
wherein at least one broadcast point and navigation broadcast information associated with each of the at least one broadcast point are determined based on a navigation path determined based on the start location and the destination; (see at least [0063]-[0064], figure 3, and figure 4A, steps 210-212, wherein broadcast points (instruction points, where navigation instructions are broadcast, and warning points, which are warnings of upcoming navigation instructions) are determined for the maneuvers present in the navigation path, and additional navigation data (navigation broadcast information) is generated for each broadcast point)
and providing a navigation broadcast service to a subject. (see at least [0033], wherein navigation unit 22 uses the transmitted information to provide navigation service to a user of the device)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bullock in view of US 20030191580 A1, filed 04/07/2003, hereinafter “Endo”.

Regarding Dependent Claim 30, Bullock teaches all of the limitations of Claim 27 as discussed above, and Bullock additionally teaches:
The system of claim 25, wherein the navigation path comprises a sequence of road sections, (see at least [0043] and figure 3, wherein the navigation path comprises a sequence of road sections separated by maneuver points)
and to determine, based on the navigation path, the at least one broadcast point and the navigation broadcast information associated with each of the at least one broadcast point, the processor is to: 
determine reference information associated with the sequence of road sections, (see at least [0049], wherein reference information comprising the speed classes associated with each road section in the sequence is determined)
and determine the at least one broadcast point and the navigation broadcast information associated with each of the at least one broadcast point based on the reference information. (see at least [0049], wherein the reference information is used to determine the warning points (broadcast points) and the outputted reminder information, or navigation broadcast information)
Bullock remains silent on:
the reference information including at least one of an angle between any two adjacent road sections, a road line type, or a lane change; 
Endo teaches:
the reference information including at least one of an angle between any two adjacent road sections, a road line type, or a lane change; (see at least [0062], wherein the guiding points (broadcast points) are determined based on reference information, and see at least Claim 18, wherein the guiding points are determined based on reference information comprising road type (road line type) and the angle between the road segment being entered and the road segment being left during a maneuver (angle between any two adjacent road sections))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the navigation broadcast system of Bullock with Endo’s technique of using reference information including an angle between any two adjacent road sections or a road line type to determine the broadcast points. It would have been obvious to modify because doing so enables a terminal device to provide navigation services that don’t require significant data transfer, with an enhancement in operability, and provided in a way that is easy for navigation service users to understand, as recognized by Endo (see at least [0007]-[0009]).
Regarding Dependent Claim 40, Bullock teaches all of the limitations of Claim 27 as discussed above, and Bullock additionally teaches:
The method of claim 35, wherein the navigation path comprises a sequence of road sections, (see at least [0043] and figure 3, wherein the navigation path comprises a sequence of road sections separated by maneuver points)
and determining, based on the navigation path, the at least one broadcast point and the navigation broadcast information associated with each of the at least one broadcast point comprises: 
determine reference information associated with the sequence of road sections, (see at least [0049], wherein reference information comprising the speed classes associated with each road section in the sequence is determined)
and determining the at least one broadcast point and the navigation broadcast information associated with each of the at least one broadcast point based on the reference information. (see at least [0049], wherein the reference information is used to determine the warning points (broadcast points) and the outputted reminder information, or navigation broadcast information)
Bullock remains silent on:
the reference information including at least one of an angle between any two adjacent road sections, a road line type, or a lane change;
Endo teaches:
the reference information including at least one of an angle between any two adjacent road sections, a road line type, or a lane change; (see at least [0062], wherein the guiding points (broadcast points) are determined based on reference information, and see at least Claim 18, wherein the guiding points are determined based on reference information comprising road type (road line type) and the angle between the road segment being entered and the road segment being left during a maneuver (angle between any two adjacent road sections))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the navigation broadcast method of Bullock with Endo’s technique of using reference information including an angle between any two adjacent road sections or a road line type to determine the broadcast points. It would have been obvious to modify because doing so enables a terminal device to provide navigation services that don’t require significant data transfer, with an enhancement in operability, and provided in a way that is easy for navigation service users to understand, as recognized by Endo (see at least [0007]-[0009]).

Claims 34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Bullock in view of US 20170370736 A1, filed 12/28/2015, hereinafter “Singh”.

Regarding Dependent Claim 34, Bullock teaches all of the limitations of Claim 25 as discussed above, and Bullock remains silent on:
The system of claim 25, wherein the processor is further to: 
obtain at least one recommendation based on the navigation path, 
the at least one recommendation including at least one of a gas station recommendation, a vehicle maintenance recommendation, or a personalized recommendation; 
and transmit the recommendation to the terminal device during providing the navigation broadcast service for the subject.
Singh teaches:
obtain at least one recommendation based on the navigation path, (see at least [0027] and figure 1, wherein the system provides an enhanced navigation path based on the original navigation route a user is on, and see at least [0062], wherein the enhancements include recommendations by the navigation service)
the at least one recommendation including at least one of a gas station recommendation, a vehicle maintenance recommendation, or a personalized recommendation; (see at least [0062], wherein the recommendations include that the user stop for gas (gas station recommendation), that the user head to a local mechanic based on a flat-tire indication (vehicle maintenance recommendation), or that the user shops for groceries based on their online-task-management software (personalized recommendation))
and transmit the recommendation to the terminal device during providing the navigation broadcast service for the subject. (see at least [0027], wherein the enhanced navigation route is provided to the user currently using the navigation service, and see at least [0036], wherein the enhanced navigation route comprises different broadcasted directions for the user to follow based on the enhancements, or recommendations, made)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the navigation broadcast system of Bullock with Singh’s technique of obtaining and transmitting recommendations based on the navigation path of the user terminal. It would have been obvious to modify because doing so allows navigation services to provide an enhanced navigation route in view of user history, as recognized by Singh (see at least Abstract).

Regarding Dependent Claim 44, Bullock teaches all of the limitations of Claim 35 as discussed above, and Bullock remains silent on:
The method of claim 35, wherein the method further comprises: 
obtaining at least one recommendation based on the navigation path, 
the at least one recommendation including at least one of a gas station recommendation, a vehicle maintenance recommendation, or a personalized recommendation; 
and transmitting the recommendation to the terminal device during providing the navigation broadcast service for the subject. 
Singh teaches:
obtaining at least one recommendation based on the navigation path, (see at least [0027] and figure 1, wherein the system provides an enhanced navigation path based on the original navigation route a user is on, and see at least [0062], wherein the enhancements include recommendations by the navigation service)
the at least one recommendation including at least one of a gas station recommendation, a vehicle maintenance recommendation, or a personalized recommendation; (see at least [0062], wherein the recommendations include that the user stop for gas (gas station recommendation), that the user head to a local mechanic based on a flat-tire indication (vehicle maintenance recommendation), or that the user shops for groceries based on their online-task-management software (personalized recommendation))
and transmitting the recommendation to the terminal device during providing the navigation broadcast service for the subject. (see at least [0027], wherein the enhanced navigation route is provided to the user currently using the navigation service, and see at least [0036], wherein the enhanced navigation route comprises different broadcasted directions for the user to follow based on the enhancements, or recommendations, made)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the navigation broadcast method of Bullock with Singh’s technique of obtaining and transmitting recommendations based on the navigation path of the user terminal. It would have been obvious to modify because doing so allows navigation services to provide an enhanced navigation route in view of user history, as recognized by Singh (see at least Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                    /RACHID BENDIDI/Primary Examiner, Art Unit 3667